      Case 4:19-cv-00029-BMM-JTJ Document 88 Filed 12/01/20 Page 1 of 2



               IN THE UNITED STATES DISTRICT COURT
                   FOR THE DISTRICT OF MONTANA
                       GREAT FALLS DIVISION


 DANNY PEDERSEN,as Personal
 Representative ofthe Estate ofRobert
 L. Lindsay; BETTY L. RADOVICH;                    CV 19-29-GF-BMM-JTJ
 WANDA WOODWICK; and
 ROSALIE KIERNAN,as Personal
 Representative ofthe Estate of Rebecca                  ORDER
 Nicholson; individually and on behalf
 ofthose similarly situated,

                   Plaintiffs,

     vs.

 STATE FARM MUTUAL
 AUTOMOBILE INSURANCE
 COMPANY,an Illinois Corporation,

                   Defendant.

      Plaintiffs have moved for a pretrial conference and a discovery conference in

this case. Defendant does not oppose the motion.

     IT IS HEREBY ORDERED:

      1.    Plaintiffs’ Motion for a Pretrial Conference and a Discovery

Conference(Doc. 87)is GRANTED.

      2.    The Court will conduct a pretrial conference, a discovery conference
      Case 4:19-cv-00029-BMM-JTJ Document 88 Filed 12/01/20 Page 2 of 2



and a hearing on all pending motions’ at 11:00 a.m. on December 16, 2020, at the

Missouri River Courthouse in Great Falls, Montana.

      DATED this 1st day of December, 2020.




                                                               y

                                                         '7r

                                             '"■‘^^^Totm'TohnstOTi    ^
                                                    United States Magistrate Judge




      1
          Docs. 73 and 75

                                       -2-
